Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered August 1, 1988, convicting him of manslaughter in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
On the instant appeal, the defendant argues that the County Court Judge should have granted his motion to recuse himself on the ground that the Judge improperly commented upon the case, in a newspaper article, in violation of the Canons of the Code of Judicial Conduct.
We note that appellate review of this claim is waived by a guilty plea (see, People v Griffiths, 155 AD2d 777, 779; see generally, People v Taylor, 65 NY2d 1, 5). In any event, contrary to the defendant’s argument, the County Court Judge’s comments in a newspaper article did not violate Code of Judicial Conduct Canon 3 (A) (6). The challenged comments merely explained "for public information the procedures of the court”. Consequently, the County Court Judge properly denied the defendant’s motion that he recuse himself. We have reviewed the defendant’s remaining arguments, including his argument concerning the alleged excessiveness of the sentence imposed, and find them to be without merit (People v Suitte, 90 AD2d 80; People v Selikoff, 35 NY2d 227, cert denied 419 US 1122). Mangano, P. J., Bracken, Rosenblatt and Lawrence, JJ., concur.